Citation Nr: 0008986	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel





INTRODUCTION

The veteran had active service from July 1978 to August 1982, 
and served as a member of the Army National Guard with 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) from May 1990 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision from the Portland, 
Oregon Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
bilateral hearing loss and tinnitus.

In the veteran's substantive appeal, VA Form 9, he indicated 
that he desired to attend a hearing before a member of the 
Board at the RO.  Hearings were scheduled at the RO, before a 
hearing officer in September 1998 and before a member of the 
Board in February 2000.  The veteran was informed of the 
scheduled hearings but he failed to report.  Therefore, in 
the absence of a showing of good cause for his failure to 
appear, the hearing request is considered withdrawn.  38 
C.F.R. § 20.704(b) & (d) (1999).  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
bilateral hearing loss disability is not supported by 
competent evidence linking current bilateral hearing loss, 
first documented many years after service, to service, 
including noise exposure. 

2.  The claim of entitlement to service connection for 
tinnitus is not supported by competent evidence linking 
tinnitus, first documented many years after service, to 
service, including noise exposure. 




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral hearing loss disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service records reflect that his military 
occupational specialty was combat engineer.  The entry 
examination report, dated in August 1977, indicates the ears 
were normal.  On the accompanying medical history report, the 
veteran denied hearing loss and indicated that he did not 
wear a hearing aid.  He indicated that he had had ear, nose 
or throat trouble and had seasonal hay fever.  The veteran 
underwent audiometric testing at that time.  The thresholds 
from 500 to 4,000 Hertz were listed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
15
15
15
10
0

At 6,000 Hertz the veteran had a 5 decibel threshold in the 
right ear and a 0 decibel threshold in the left ear. 



A treatment record, dated in March 1980, shows the veteran 
complained of congestion and a runny nose.  Physical 
examination showed the ears were with within normal limits.  
The assessment was a lower respiratory infection.  A service 
department record indicates that the veteran's earplug size 
for both ears was size small.  

The veteran underwent audiometric testing at separation in 
June 1982.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
0
0
LEFT
10
0
0
0
0

At 6,000 Hertz the veteran had a 15 decibel threshold in the 
right ear and a 0 decibel threshold in the left ear.  No 
diagnosis pertinent to hearing was offered at that time.  

The entrance examination for the Army National Guard, dated 
in May 1990, indicates the veteran's ears were normal.  
However, a decrease in high frequency audio acuity was noted 
in the summary of defects and his hearing was assigned a 
physical profile of "2."  On the accompanying medical 
history report, the veteran denied a history of ear trouble 
and hearing loss, and indicated that he did not wear a 
hearing aid.  He noted that he had hay fever.  The veteran 
underwent audiometric testing at that time.  The thresholds 
from 500 to 4,000 Hertz were listed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
20
55
LEFT
30
15
5
20
40

At 6,000 Hertz the veteran had a 70 decibel threshold in the 
right ear and a 75 decibel threshold in the left ear.  

The veteran filed his application for VA benefits based on 
hearing loss and tinnitus in January 1997.  In February 1997, 
he reported for a VA audio-ear disease examination.  He 
provided a history of childhood allergies and ear infections 
requiring antibiotics but stated that he had had no pus 
drainage or any surgical procedures on the ears.  He stated 
that his hearing was always good.  The veteran reported a 
history of noise exposure during service, primarily from 
working with explosive devices.  The veteran claimed that, in 
June 1979, without warning, 8,000 pounds of explosives were 
detonated in close proximity to his outdoor location and the 
resulting blast knocked him unconscious.  He alleged that 
when he regained consciousness a couple of minutes later, he 
was bleeding from his nose and ears.  He claimed that he 
couldn't hear for one week but that his hearing eventually 
improved.  The veteran stated that after the incident, he 
began to notice chronic hearing loss and a ringing in his 
ears.  He stated that in addition to that episode, he was 
exposed to other less severe explosions and other loud noises 
during service, which have aggravated his hearing loss and 
tinnitus.  The diagnosis was hearing loss, and persistent 
tinnitus, to be evaluated in audiology.  

The veteran underwent audiometric testing later in February 
1997.  He provided a history of hearing loss and tinnitus in 
both ears.  He reported a history of noise exposure, to 
include noise from explosives and tanks during service, as 
well as nine years of occupational noise exposure while 
employed in a trailer manufacturing plant.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10
35
55
LEFT
35
25
20
35
55

The average for the right ear was 31 decibels and 33 decibels 
for the left ear.  
Speech audiometry testing in February 1997 revealed speech 
recognition ability of 88 percent in the right ear and 86 
percent in the left ear.  The summary of test results was 
mild sensorineural hearing loss 250Hz to 1KHz; within normal 
limits 

2KHz; mild sensorineural hearing loss 3KHz to 8KHz, 
bilaterally.  Tympanometry was within normal limits, 
bilaterally.  Reflexes were within normal limits in both 
ears.  The examiner offered no opinion as to the etiology of 
such hearing loss.

In his Notice of Disagreement, dated in April 1997, the 
veteran reported that he served as a tank commander while on 
ACDUTRA and was constantly exposed to high levels of noise.  
He indicated that he did not wear ear protection.  

The RO, by letter dated in May 1997, requested the Army 
National Guard to verify the veteran's dates of active duty 
and periods of ACDUTRA, and to provide all available medical 
records.  Later that same month, the RO received the 
requested information.  

In his substantive appeal, VA Form 9, dated in December 1997, 
the veteran stated that as a combat engineer he was exposed 
to noise associated with machinery, guns, tanks and 
explosives.  He claimed that the results of audiometric 
testing on the entrance examination report, dated in August 
1977, show that he had a hearing loss.  He alleged that the 
results on the separation report, dated in June 1982, are 
erroneous insofar as they show an improvement in his hearing.  
The veteran stated that the hearing loss he had at entrance 
was exacerbated by noise exposure during active service and 
while on periods of ACDUTRA and INACDUTRA in the Army 
National Guard.  

Criteria

The United States will pay to any veteran compensation for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service-connected disability means that such disability was 
incurred or aggravated in line of duty in the active 
military, naval, or air service.  38 C.F.R. § 3.1(k).  The 
term "active military, naval, or air service" includes:  
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and 
(3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  See 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This is a rebuttable presumption.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).   

Review of the veteran's service medical records shows that he 
had no hearing loss as defined by Hensley, supra, during 
active service.  The highest decibel level in the right ear 
was 20, shown at 500 Hz on an audiogram in June 1982 and the 
highest level in the left ear was 15, shown at various 
frequencies on audiograms in August 1977 and June 1982.  
Hensley clearly denotes decibel levels between zero and 20 as 
normal, with only decibel levels above 20 being defined as 
losses.  Further, the service medical records are negative 
for complaints or findings of tinnitus.  Therefore, there is 
no medical evidence showing hearing loss or tinnitus during 
active service.  The reserve enlistment audiogram in May 1990 
shows hearing loss as defined by Hensley and 38 C.F.R. 
§ 3.385, and the first documented complaint of tinnitus was 
on the veteran's application for compensation, both of which 
were many years after active service.  

The existing claims file is absent any competent opinion 
relating the veteran's bilateral hearing loss disability or 
tinnitus to military service.  Neither the VA nor any other 
examiner offered an opinion as to the etiology of the hearing 
loss or tinnitus.  The Court has held that if the appellant 
fails to submit a well-grounded 

claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1999).

The issue of whether the veteran's current bilateral hearing 
loss  disability or tinnitus is related to active service or 
to post-service noise exposure requires competent medical 
evidence.  Although he veteran is competent to state that he 
experienced hearing/ear problems, only hearing tests can show 
hearing loss as defined by Henley or 38 C.F.R. § 3.385.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  The veteran's statements, as those of a lay 
person, cannot constitute competent medical evidence.  There 
is no medical evidence showing hearing loss or tinnitus until 
many years after service and no medical evidence or opinion 
linking the current hearing disability or tinnitus to 
service.  

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  That argument, which has been answered 
many times in the past, lacks merit.  See Meyer v. Brown, 9 
Vet. App. 425 (1996) and Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997).  

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence of any available 
evidence that has not already been obtained that would well 
ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 126 F.3d 1464 (Fed. Cir. 1997). 

Moreover, the foregoing discussion is sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

